Citation Nr: 0423199	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  00-22 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of flash 
burns to the eyes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Any current corneal scarring is unrelated to service.  


CONCLUSION OF LAW

Residuals of flash burns to the eyes were not incurred or 
aggravated in service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the January 
and December 2001 rating determinations, the July 2000 SOC, 
and the February 2004 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim.  
In an August 2001 letter, the Board informed the veteran of 
the VCAA.  It specifically notified the veteran of the VA's 
duty to notify him, VA's duty to assist him in obtaining 
evidence, what the evidence had to show to establish 
entitlement, what the veteran needed to do, where and when to 
send information or evidence, what the veteran could do to 
help with his claim, where and when to send information and 
evidence, and where to contact VA if he had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the most recent transfer and 
certification of the appellant's case to the Board.  After 
the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the August 2001 letter, the veteran was also 
notified of the VCAA laws and regulations as part of the 
February 2004 SSOC.  Moreover, the veteran's representative, 
in his August 2004 written argument, noted that the matter 
was now ready for appellate review.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

A review of the veteran's service medical records reveals 
that he was seen with complaints of headaches in July 1945.  
At that time, the veteran reported that he had been rejected 
from the Navy for weak eyes in 1932.  The veteran was noted 
to have 12/20 vision in his right eye and 15/20 vision in his 
left eye.  

At the time of the veteran's October 1945 service separation 
examination, there were no findings or complaints of eye 
problems.  His vision was noted to be 20/20, bilaterally.

There were also no complaints or findings of eyes problems in 
the years immediately following service.  

At the time of a May 1978 VA examination, normal findings 
were reported for the veteran's eyes.  

At the time of a May 1994 eye examination, the veteran was 
noted to have a retinal detachment in his right eye.  He was 
also noted to have corneal scarring.  Corneal scarring was 
also noted a the time of an October 1994 examination.  

At the time of a September 2001 VA examination, the veteran 
reported a history of a flash burn to his left eye during 
WWII.  He had also undergone a retinopexy in the right eye 
secondary to a retinal hole.  A cataract extraction was also 
done five years earlier.  The veteran's best corrected visual 
acuity in his right eye was 20/30.  Best corrected visual 
acuity in the left eye was 20/200.  Diagnoses of status post 
cataract extraction, right eye, possibly old injury to the 
left eye with multiple areas of iris atrophy and a dense 
cataract, were rendered.  

At the time of a March 2003 VA examination, the veteran 
reported that he had burns from gun flashes in both eyes from 
WWII.  He had also had a retinal detachment in the right eye 
seven or eight years ago.  The veteran also noted a history 
of shingles infection which affected the left eye some years 
ago when he was in Arizona.  

Examination revealed uncorrected visual acuity of 20/60 in 
the right eye and 20/400 in the left eye.  Corrected visual 
acuity was 20/25 in the right eye and 20/200 in the left eye.  
Intraocular pressure was 10 in both eyes.  Pupils were 3 mm 
with very sluggish reactions.  Slit lamp examination of the 
right eye showed a well-centered posterior chamber 
intraocular lens in place.  There were several small corneal 
scars off the visual access in the right eye.  Examination of 
the right retina showed chorioretinal scars from the retinal 
detachment surgery.  The left eye had central epithelial and 
stromal scarring of the cornea.  The veteran had a 3+ nuclear 
cataract in the left eye.  Examination of the retina in the 
left eye was unremarkable.  

It was the examiner's impression that the veteran had stromal 
scars which were worse in the left eye than the right.  He 
indicated that the chorioretinal scars in the right eye were 
secondary to retinal detachment surgery.  The examiner stated 
that he strongly doubted that the veteran's present 
conditions were secondary to flash burns suffered in WWII.  
He indicated that it was more likely that the corneal 
scarring was due to the herpes zoster infection that he had 
had at a previous time.  

Service connection is not warranted for residuals of flash 
burns to the eyes.  The veteran's service medical records 
reveal no complaints or findings of flash burns to the eyes.  
Although the veteran was noted to have 12/20 vision in his 
right eye and 15/20 vision in his left eye at the time of a 
July 1945 visit, when he was seen for complaints of 
headaches; his vision was noted to be 20/20, bilaterally, at 
the time of his October 1945 service separation examination, 
and there were no findings or complaints of eye problems..  
There were also no findings or complaints of eye problems in 
the years immediately following service.  Moreover, normal 
findings for the eyes were reported at the time of a May 1978 
VA examination.  The first objective medical finding of eye 
problems was not until many years after service.  

The Board notes the veteran's belief that his current eye 
problems are related to his period of service.  However, as a 
lay person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Moreover, the March 2003 VA 
examiner, following a thorough review of the claims folder 
and comprehensive examination of the veteran, indicated that 
he strongly doubted that the veteran's present conditions 
were secondary to flash burns suffered in WWII.  He stated 
that it was more likely that the corneal scarring was due to 
the herpes zoster infection that he had at a previous time 
following service.  

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current hearing loss to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There has 
been no competent evidence submitted linking the veteran's 
current eye problems to his period of service.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current eye problems are not 
related to his period of service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.




ORDER

Service connection for residuals of flash burns to the eyes 
is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



